DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

1.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

3.	Claim 1 recites the limitations, “receiving a cut face viewing operation performed by a user on the seat display interface.”, and “receiving a cut face selecting operation performed by the user on the seat display interface…”.  This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification in paragraph 84:” The cut face viewing operation is an interface operation that triggers the entry into the cut face browsing mode. The site cut faces associated with the cut face viewing operation can be determined according to a preset association rule. ” does not provide any clear definition to these phrases, rendering the metes and bounds of the claim unclear.

4.	Claim 2 recites the limitations, “according to a preset cutting rule...”, and “receiving a cut face selecting operation performed by the user on the seat display interface…”, and “selecting candidate site cut faces that meet a preset effective cut face condition”.  This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to these phrases, rendering the metes and bounds of the claim unclear.

5.	Claim 4 recites the limitations, “displaying the site cut faces associated with the cut face viewing operation through the seat display interface.”, and “locating a site cut face corresponding to the cut face viewing operation…”.  This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification in paragraph 84:” The cut face viewing operation is an interface operation that triggers the entry into the cut face browsing mode. The site cut faces associated with the cut face viewing operation can be determined according to a preset association rule. ” does not provide any clear definition to these phrases, rendering the metes and bounds of the claim unclear.

6.	Claim 5 recites the limitation  “…the cut face browsing operation...”, There is insufficient antecedent basis for this limitation in the claim. The scope is rendered indefinite as there is no way to apprise one of ordinary skill in the art what “…the cut face browsing operation...”, is being referred to. 

7.	Claim 6 recites the limitation, “when the cut face browsing operation ends on the cut face selection control element….”. This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to these phrases, rendering the metes and bounds of the claim unclear.

8.	Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent to a rejected claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,

9.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as claim 1 above.

10.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as claim 1 above.

11.	Claim 11 recites the limitations, “selecting a seat that satisfies a selection criteria for a selectable seat,…”.  This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to these phrases, rendering the metes and bounds of the claim unclear.

12.	Claim 13 recites the limitations, “wherein the plurality of 2-dimensional images are generated based on a predetermined criteria,…”.  This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to these phrases, rendering the metes and bounds of the claim unclear.

13.	Claim 14 recites the limitations, “the predetermined criteria comprises a rule to generate a pre-determined number of cross-sections of the seats,…”.  This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to these phrases, rendering the metes and bounds of the claim unclear.

14.	Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent to a rejected claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619